United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greeley, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Miriam D. Ozur, Esq., for the Director

Docket No. 06-487
Issued: February 7, 2007

Oral Argument January 17, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2005 appellant filed a timely appeal from a November 28, 2005 merit
decision of the Office of Workers’ Compensation Programs which denied her claim that she was
totally disabled for the period January 22, 2001 to April 30, 2004. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled for the period January 22, 2001 to April 30, 2004 due to her accepted conditions.
FACTUAL HISTORY
On July 8, 1996 appellant, then a 31-year-old PTF clerk, sustained an employmentrelated cervical strain when she was hit in the head and neck by bundled flats of mail. A
magnetic resonance imaging (MRI) scan of the cervical spine at that time was reported as
negative. On August 5, 1996 she accepted a limited-duty job offer of answering the telephone,
and on August 15, 1996 accepted a limited-duty position of six hours of answering the telephone
and two hours of letter distribution with a 10-pound lifting restriction and no carrying, pushing,

pulling or reaching above her shoulders. Dr. Jeffrey A. Wunder, an attending Board-certified
physiatrist, provided reports dating from July 31 to September 18, 1996 in which he advised that
appellant could work modified duty with no climbing, kneeling, reaching or driving and minimal
bending, stooping and twisting with a 10-pound lifting restriction. On October 8, 1996 he
advised that he did not approve a job described by appellant and indicated this on an employing
establishment job offer dated September 26, 1996 which described appellant’s regular manual
distribution duties. On October 4, 1996 appellant was issued a notice of removal by the
employing establishment for misappropriation of postal funds. In a duty status report dated
October 16, 1996, Dr. Wunder reiterated his previous restrictions and advised that appellant
should not case mail. Appellant resigned on October 18, 1996 and on November 20, 1996
Dennis Shearer, supervisor of customer service at the employing establishment, indicated that
this was due to a pending disciplinary action.
In 1998 the Office determined that a conflict in medical evidence had been created
between Dr. Wunder and Office referral physicians, Dr. Stephen H. Shogan, Board-certified in
neurosurgery, and Dr. Jeffrey M. Hrutkey, Board-certified in orthopedic surgery.1 The Office
then referred appellant to Dr. William M. Johnson, a Board-certified neurosurgeon, for an
impartial evaluation regarding whether she continued to have residuals of her accepted condition
and was surgery warranted. In a report dated January 28, 1999, Dr. Johnson advised that a
cervical MRI scan demonstrated only a small annular tear at C6-7 and that surgery was not
warranted. Dr. Wunder continued to submit reports and on June 19, 1999 advised that an MRI
scan was normal. In an April 6, 1999 decision, the Office denied appellant’s request for
authorization for surgery.
Appellant continued to receive medical benefits, and on December 31, 2001 the Office
expanded the accepted condition to include disc herniation at C4-5 and authorized surgical repair
that was performed on January 22, 2002 by Dr. Hans C. Coester, a Board-certified neurosurgeon.
A June 5, 2002 cervical spine MRI scan demonstrated postoperative changes. Dr. Wunder
submitted a number of reports dating from February 19 to December 17, 2002 in which he
advised that appellant could work modified duty with a 10-pound lifting restriction and no lifting
above her head. In his report dated December 17, 2002, Dr. Wunder noted that appellant had
recently fallen and fractured her left elbow. In reports dated February 17 and March 28, 2003,
Dr. W. Carlton Reckling, a Board-certified orthopedic surgeon, noted positive physical findings
and diagnosed chronic headaches, chronic neck pain, cervical spondylosis at C5-6, status post
fusion at C4-5, thoracic outlet syndrome on the left and ulnar nerve compression at the left
elbow. He recommended pain management. By report dated May 6, 2003, Dr. Charles Bradley
Sisson, Board-certified in anesthesiology, noted appellant’s past medical history, her physical
complaints and made physical findings. He diagnosed status post anterior cervical fusion at C45 with chronic cervicalgia, cervicogenic migrainous headaches, cervical radiculopathy of the left
upper extremity in the C7-8 distribution, left shoulder pain, rule-out rotator cuff tear, opioid
habituation, depression and chronic pain. A June 5, 2003 electromyography (EMG) and nerve
conduction study of the upper extremities was normal. On August 23, 2003 Dr. Richard J.
1

The Office had previously referred appellant to Dr. Stephen Dinenberg, an orthopedic surgeon, and in a June 23,
1997 report he advised that, based on examination findings and review of the record, she had no current orthopedic
pathology and no diagnosis related to the July 8, 1996 employment injury, stating that she had no objective evidence
of residuals of cervical strain.

2

Sanders, a Board-certified surgeon, noted the history of injury and appellant’s complaints of
chronic pain in her neck, shoulders, arms and hands with upper extremity weakness and tremors.
He reported positive findings on physical examination and diagnosed cervical spine disease,
bilateral thoracic outlet syndrome, left worse than right and possible left forearm and carpal
tunnel syndrome. Dr. Sisson followed appellant for pain management and drug dependency and
performed nerve blocks on August 5 and September 4, 2003. A December 30, 2003 MRI scan of
the cervical spine demonstrated postsurgical changes, unchanged myelomalacia and mild
degenerative disc disease at C3-4, C5-6 and C6-7. In a January 3, 2004 report, Dr. Coester noted
appellant’s past medical history and complaints of severe pain. He reviewed the MRI scan,
noting diffuse degenerative disease and advised that cervical spine surgery was not warranted.
Dr. Coester recommended neurological evaluation with nerve conduction studies. An
electromyogram performed on April 6, 2004 demonstrated minimal median neuropathy on the
left. By report dated April 8, 2004, Dr. Gergana Popova, Board-certified in family medicine,
noted appellant’s past medical history and complaints of chronic pain. She diagnosed chronic
pain syndrome, most likely with narcotic dependence and protein S deficiency. In an April 12,
2004 report, Dr. Shogan noted appellant’s continued complaint of neck pain and advised that
further cervical spine surgery was not needed.2
On April 5, 2004 she filed a Form CA-7 claim for compensation for the period
January 22, 2001 to April 30, 2004 and the employing establishment controverted the claim,
advising that appellant had resigned on October 18, 1996 with charges pending. This was
confirmed by a Form-50 history report. On May 28, 2004 Dr. Sanders requested authorization
for thoracic outlet syndrome surgery, which was authorized on June 28, 2004.
By letter dated July 13, 2004, the Office informed appellant of the specific evidence
needed to support her disability claim. In reports dated April 21 and May 5, 2004, Dr. Robert M.
Monger, Board-certified in internal medicine and rheumatology, noted her past medical history
including a diagnosis of rheumatoid arthritis and her complaints of chronic pain secondary to her
cervical condition with bilateral thoracic outlet syndrome causing arm and hand pain. He
advised that she had no evidence of rheumatoid arthritis. On July 22, 2004 Dr. Sanders
performed authorized thoracic outlet repair on the left.3 In a statement dated November 1, 2004,
Kathleen Allen of the employing establishment again advised that appellant resigned due to a
pending disciplinary action. She stated that appellant’s job at that time was no overhead work,
pushing, pulling or work with her left shoulder.
By decision dated August 25, 2004, the Office denied appellant’s claim for wage-loss
compensation on the grounds that the medical evidence did not support disability due to her
accepted conditions. The Office noted that appellant would be entitled to wage-loss
compensation for postoperative recovery but that she submitted no medical documentation to
support disability due to her employment-related conditions. On September 16, 2004 appellant,
through counsel, requested reconsideration and submitted an August 31, 2004 report in which
Dr. Sanders noted that appellant developed pneumonia postoperatively and still required nasal
oxygen. By decision dated December 16, 2004 the Office denied modification of the August 25,
2

The record also contains laboratory test results and physical therapy reports.

3

Appellant also submitted records from this hospitalization dating from July 22 through August 2, 2004.

3

2004 decision. The Office again noted that appellant would be entitled to wage-loss
compensation for postoperative recovery but that she submitted no medical documentation to
support disability due to her employment-related conditions. On August 25, 2005 appellant,
through her attorney, requested reconsideration and submitted reports dated March 24, April 15,
May 12 and July 11, 2005, in which Dr. Byron D. Jones, a Board-certified physiatrist, noted
appellant’s complaints and that she sustained a nerve injury with diaphragmatic paralysis
following her July 2004 surgery. Dr. Jones advised that her condition was worsening. A July 1,
2005 MRI scan of the cervical spine demonstrated surgical fusion at C4-5, a disc protrusion at
C5-6 with cord compression and increased stenosis. In an affidavit dated August 25, 2005,
appellant described her regular job duties of distributing mail and the September 26, 1996 job
offer. She also described her work history since resigning from the employing establishment.
This included bartending, retail sales, clean up at construction sites and as a personal care
provider at a nursing facility. Appellant last worked in October 2001. Dr. Bradley D. Vilims, a
Board-certified anesthesiologist, performed cervical steroid injection on October 18, 2005. On
October 24, 2005 Dr. Sanders diagnosed partial improvement following left thoracic outlet
syndrome surgery, cervical spine disease, left shoulder arthritis, bilateral pectoral minor
syndrome, pulmonary insufficiency and recovery from phrenic nerve paresis. By decision dated
November 28, 2005, the Office denied modification of the prior decision.4
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that light duty can be performed, the employee has the burden to establish by the weight of
reliable, probative and substantial evidence a recurrence of total disability. As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.5
Under the Federal Employees’ Compensation Act6 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.7 Disability is thus not synonymous with physical impairment which may or
may not result in an incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act,8 and whether a particular injury causes an employee disability for employment is a medical
4

By decision dated January 28, 2005, the Office approved an attorney’s fee of $8,696.55 for work before the
Office from December 31, 2003 to December 30, 2004 and in a December 23, 2005 decision approved an attorney’s
fee of $10,168.45 for work before the Office from December 14, 2004 to August 25, 2005. These decisions have
not been appealed to the Board.
5

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
6

5 U.S.C. §§ 8101-8193.

7

See Prince E. Wallace, 52 ECAB 357 (2001).

8

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

4

issue which must be resolved by competent medical evidence.9 Whether a particular injury
causes an employee to be disabled for work and the duration of that disability, are medical issues
that must be proved by a preponderance of the reliable, probative and substantial medical
evidence.10
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.11 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.12
ANALYSIS
In this case, the Office accepted that on July 8, 1996 appellant sustained an employmentrelated cervical strain. On October 18, 1996 she resigned. In December 2001, the Office
expanded the accepted condition to include disc herniation at C4-5, and appellant underwent
authorized surgical repair on January 22, 2002. On April 5, 2004 she filed a claim for
compensation for the period January 22, 2001 to April 30, 2004, and in decisions dated
August 25 and December 16, 2004 and November 11, 2005, the Office denied the claim. The
Office noted that appellant would be entitled to wage-loss compensation for postoperative
recovery but that she submitted no medical documentation to support disability due to her
employment-related conditions.
Appellant has contended that she resigned in October 1996 because she was forced to
work outside her physical limitations. The record, however, shows that on October 4, 1996 she
was issued a notice of removal by the employing establishment for misappropriation of postal
funds. The employing establishment advised that she resigned with charges pending, and a
Form-50 history form supports this. Appellant did not claim that she worked outside her
physical restrictions until she submitted an affidavit on August 25, 2005 and in that affidavit
merely described her regular job duties and restrictions. The job offer accepted by appellant on
August 15, 1996 described her duties as six hours of answering the telephone and two hours of
letter distribution with a 10-pound lifting restriction and no carrying, pushing, pulling or
reaching above her shoulders. The medical evidence contemporaneous with her resignation
includes Dr. Wunder’s reports dating from July 31 to September 18, 1996 in which he advised
that appellant could work modified duty with no climbing, kneeling, reaching or driving and
minimal bending, stooping and twisting with a 10-pound lifting restriction. On October 8, 1996
he advised that he did not approve a job described by appellant and indicated this on an
employing establishment job offer dated September 26, 1996 which described appellant’s regular
manual distribution duties. In a duty status report dated October 16, 1996, Dr. Wunder reiterated
9

Donald E. Ewals, 51 ECAB 428 (2000).

10

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

11

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

5

his previous restrictions and advised that appellant should not case mail. While there is a job
description dated September 26, 1996 that was not approved by Dr. Wunder, this is for her
regular manual distribution duties, and there is no indication in the record that she was actually
performing this job when she resigned, including in her affidavit. Rather, the record supports
that she was still performing the restricted-duty position that was within her medical restrictions.
As stated above, the evidence contemporaneous with appellant’s resignation indicates that this
was because charges were pending. The Board therefore finds that the record supports that the
job appellant was working at the time she resigned was not outside her restrictions and her
argument to the contrary is without merit.
Appellant also failed to meet her burden of proof to establish that she was totally disabled
beginning on January 22, 2001. In her August 24, 2005 affidavit, she stated that she continued to
work until October 2001. While she submitted numerous medical reports covering the period in
question which discuss her complex medical condition and treatment regimen, most of these do
not discuss any type of work restrictions or disability, and medical evidence that does not offer
any opinion regarding the cause of an employee’s condition or disability is of limited probative
value on the issue of causal relationship.13 The only reports of record which discuss work
restrictions are those dating from February 19 to December 17, 2002 in which Dr. Wunder
provided a 10-pound lifting restriction and advised that appellant should not lift above her head
These are within the restrictions that were in place when she resigned and therefore do not show
that she was totally disabled from her limited-duty job. In its decisions dated August 25 and
December 16, 2004, the Office noted that appellant would be entitled to wage-loss compensation
for postoperative recovery but that she submitted no medical documentation to support disability
due to her employment-related conditions. Appellant submitted no such evidence. The medical
evidence of record, therefore, does not establish that she had an employment-related disability
for the period January 22, 2001 to April 30, 2004.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to wage-loss compensation for the period January 22, 2001 to April 30, 2004 causally
related to her accepted conditions.

13

See Willie M. Miller, 53 ECAB 697 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 28, 2005 be affirmed
Issued: February 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

